Citation Nr: 1126268	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran also perfected his appeal of the RO's August 2006 denial of service connection for a right wrist disability.  In a September 2008 rating decision, however, the RO granted the Veteran service connection for right upper extremity ulnar neuropathy.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left wrist disability.  He has stated that he served as a mechanic for most of his military career, involving extensive use of hand tools, and began to experience pain of the wrists and forearms near the end of his 20 years of military service.  By his account, such duty during service resulted in a bilateral wrist disability.  Service connection for a right wrist disability has already been granted.  The Veteran's DD Form 214 confirms he served as a maintenance technician during the majority of his military service; thus, his allegations are plausible.  

Post-service, the Veteran has submitted 2005-06 private treatment records which suggest cubital tunnel syndrome and/or De Quervain's tenosynovitis of the left upper extremity.  These diagnoses were based on nerve conduction studies performed by a private physician.  On VA examination in May 2006, however, a VA physician stated the prior private examination was inadequate to diagnose cubital tunnel syndrome or any other left ulnar nerve disability, as no such ulnar nerve testing was performed by the private examiner.  Nevertheless, the Board finds several flaws with the May 2006 VA examination report.  First, the transcriptionist noted that the dictation ended abruptly, and thus the report appears to be incomplete.  Second, it does not appear the VA examiner conducted additional nerve conduction studies to confirm that the Veteran had no ulnar nerve impairment on the left.  Finally, the VA examination report noted no elbow X-rays were taken, and the examiner thus did not rule out any orthopedic disabilities of the left elbow and/or wrist.  Overall, the Board finds another VA examination is warranted to address these deficiencies.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological and orthopedic evaluation of his left wrist and forearm to determine the presence and etiology of any disability of the left upper extremity.  The claims file must be reviewed in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current orthopedic or neurological disabilities of the left elbow and/or wrist.  For any current disability identified, the examiner must provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or higher probability) that any currently manifested orthopedic or neurological disorder first manifested in service or within a year thereafter, or is causally related to any incident of service.  If the opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


